Case 4:16-cv-00814-ALM-KPJ Document 66 Filed 08/16/19 Page 1 of 3 PageID #: 5232



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION

 ANTHONY DAVID TEAGUE                      §
 TDCJ No. 01976916,                        §
 Petitioner,                               §
                                           §
 v.                                        § CIVIL NO. 4:16-CV-814
                                           §
 LORIE DAVIS, Director,                    §
 Texas Department of Criminal              §
 Justice, Correctional Institutions        §
 Division,                                 §
 Respondent.                               §

         RESPONDENT’S MOTION TO SUBSTITUTE COUNSEL
                  WITH BRIEF IN SUPPORT

       The Director was last represented in this cause by Assistant Attorney

 General Jessica Manojlvich. Because Mrs. Manojlvich is no longer with this

 division, it has become necessary to reassign this case to the undersigned

 Assistant Attorney General. As a result, the undersigned moves this Court to

 allow Mrs. Manojlovich to withdraw and to permit the undersigned to

 substitute in as the Assistant Attorney General representing the Director in

 this federal habeas action.

       The undersigned has been licensed to practice in the State of Texas since

 November 3, 2017 and is a member in good standing of the State Bar of Texas.

 The undersigned was admitted to the United States District Court for the

 Eastern District of Texas on August 8, 2019. All future correspondence should

 be sent to the undersigned’s attention.
Case 4:16-cv-00814-ALM-KPJ Document 66 Filed 08/16/19 Page 2 of 3 PageID #: 5233



 For the foregoing reasons, the undersigned moves this Court to allow Assistant

 Attorney General Jessica Manojlovich to withdraw and to substitute the

 undersigned as the Assistant Attorney General to represent the Director in

 this federal habeas corpus action.



                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      LISA TANNER
                                      Acting Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division

                                      /s/Patrick Todd
                                      Patrick Todd*
 *Lead Counsel                        Assistant Attorney General
                                      State Bar No. 24106513

                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      (512) 936-1400
                                      Facsimile No. (512) 936-1280

                                      ATTORNEYS FOR RESPONDENT
Case 4:16-cv-00814-ALM-KPJ Document 66 Filed 08/16/19 Page 3 of 3 PageID #: 5234



                       CERTIFICATE OF CONFERENCE

       I do hereby certify that a conference is not possible because Petitioner is
 incarcerated. Respondent will not speculate on whether the Petitioner will
 oppose this motion.
                                      /s/ Patrick Todd
                                      PATRICK TODD
                                      Assistant Attorney General



                         CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and

 foregoing motion has been served by placing same in the United States Mail,

 postage prepaid, on this the 16th day of August 2019, addressed to:



 Anthony David Teague
 TDCJ-CID No. 01976916
 Wallace Unit
 1675 South FM 3525
 Colorado City, Texas 79512


                                      /s/ Patrick Todd
                                      PATRICK TODD
                                      Assistant Attorney General
